Citation Nr: 1212643	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 16 to August 19, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim of service connection for depression.  The matter also arises from a May 2008 rating decision which denied the Veteran's claim of service connection for PTSD.

In June 2010, the Veteran testified before the undersigned during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  In December 2010, the Board remanded the matter for further evidentiary development.  Specifically, the Veteran was to be afforded a VA examination to evaluate the nature and etiology of her acquired psychiatric disability.  In January 2011, such an examination was provided to the Veteran.  As will be discussed in further detail below, that examination is adequate and the dictates of the December 2010 Board remand have been substantially complied with.  The Board may therefore proceed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's claims of depression and PTSD were separately adjudicated.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran has consistently reported that the stress of not making it through basic training and being released early from active duty caused her to develop depressive and PTSD symptoms.  Accordingly, the Board has consolidated these matters, and recharacterized the issue to reflect that it is one of service connection for an acquired psychiatric disability, to include depression and PTSD.  



FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD and depression, is not attributable to service.


CONCLUSION OF LAW

The Veteran's psychiatric disability, to include PTSD, was not incurred during active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the claim for depression, a November 2004 letter satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  In a January 2008 letter, the first element under the duty to notify provision was thereafter satisfied.  Id.; see also Dingess, 19 Vet. App. 473.  Although this letter was not provided prior to initial adjudication, the Veteran had not been prejudiced as she was subsequently provided with adequate notice, given time to submit additional evidence and argument, and the claim was readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  The VA and private treatment records identified by the Veteran have been obtained and associated with the claims file.  During her Board hearing the Veteran indicated that while she sought disability benefits from the Social Security Administration (SSA), she did not receive them at that time.  The Veteran has not identified further evidence that is relevant to his claim.  The Board finds that VA's duty to assist has been satisfied.

The duty to assist also includes providing a VA examination or obtaining a medical opinion, when the law so provides.  The Veteran was afforded a VA examination in January 2011 to determine the nature and etiology of her acquired psychiatric disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The examination is adequate as the examiner reviewed the claims file, was provided with the relevant information, articulated it in the examination report, and provided reasoning for his medical opinion.  Id., see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is noted the examiner indicated that no private treatment records were associated with the claims file.  However, as indicated above, the claims file does include private treatment records, which corroborate the Veteran's oral medical history of first seeking psychiatric treatment in 1983.  While the examiner stated that he did not review private treatment notes he refers to them in his report.  Nevertheless, the examiner was made aware of the Veteran's psychiatric treatment in the 1980s and was thus provided with relevant information to allow him to make an informed medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

b. Service Connection

The Veteran asserts that she is entitled to service connection for an acquired psychiatric disorder, to include depression and PTSD, because she was forced to wear heavy boots during basic training which caused injury to her feet and her untimely discharge from active duty.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Post-service treatment records indicate that the Veteran has been diagnosed with major depressive disorder and PTSD.  The Veteran has a current disability and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.  

The evidence of record does not establish, and the Veteran does not contend, that she engaged in combat.  Where the claimed stressor is not related to combat, Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In numerous statements and lay testimony, the Veteran has reported that she was forced to wear heavy boots which caused injury to her feet and resulted in her inability to complete her fitness test, and lead to her untimely discharge from active duty.  It is due to her untimely discharge that she started to suffer from her psychiatric disability.  Again, there must be something more to corroborate this claimed stressor than the Veteran's lay statements.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  
	
The Veteran's service treatment records are silent for any complaint of or treatment for any psychiatric conditions.  Her treatment records do note that she was diagnosed with bilateral pes planus.  Her personnel records provide that she was transferred to the U.S. Army Training Center on August 13, 1980 and was discharged on August 18, 1980.  Her DD Form 214 provides that the veteran was honorably discharged because she did not meet procurement medical fitness standards.  The Board finds that the Veteran's discharge due to her failure to meet fitness standards is corroborated and the Board will look to whether this in-service event is related to her current psychiatric disabilities.  

In a September 1983 consultation note from Cooper Green Hospital, the Veteran complained of problems with her husband and in-laws.  The physician did not find a psychiatric disorder at that time but recommended that the Veteran seek family therapy.  In March 1985, she underwent a psychiatric evaluation from UAB and was diagnosed with an adjustment disorder and other personality disorders.  Again, this treatment evaluation does not mention her untimely discharge from service and refers instead to custody issues with her child.  A January 2001 private treatment report provides that the Veteran complained of experiencing severe depression since December 2000, when her husband left her for another woman.  There is no mention of the Veteran's service discharge in this treatment report.  The Veteran indicated that she had one episode of depression which culminated in her attempted suicide.  There is no clarification as to what triggered this previous episode.  The Veteran was diagnosed with depression with suicidal ideation.  A July 2004 emergency department record from Cooper Green Hospital indicates that the Veteran had anxiety, stress, and depression.  

The first mention of her foot problems was made during a September 2004 VA psychiatric evaluation where she indicated feeling depressed since her basic training when she injured her foot.  The treatment note also provided a history of alcohol and marijuana use and a significant family history which included the deaths of both her parents and sister and the murder of her niece.  She was diagnosed with alcohol dependence, marijuana dependence in remission, mood disorder secondary to her flat foot, substance induced mood disorder, rule out dysthymia, and rule out major depressive disorder.  

In a December 2006 mental health progress note, the Veteran indicated that she was robbed at gunpoint and had not been able to sleep well.  She was diagnosed with mood disorder due to general medical condition (flat foot), alcohol and marijuana dependence in remission, and dependent personality disorder.  In a March 2007 mental health progress note, the Veteran again reported being robbed at gunpoint in November 2006 and indicated that she suffered from nightmares and flashbacks of the robbery.  She reported feeling isolated and having continued problems with sleep.  She also talked about her physical problems, including her foot disorder.  She was diagnosed with mood disorder due to a general medical condition of flat foot, alcohol and marijuana dependence in remission, and rule out PTSD (civilian).  

In May 2007, the Veteran was hospitalized for her mental disorder.  Intake and discharge reports indicate that the Veteran had a diagnosis of PTSD and depression secondary to a rape and robbery at gun point.  She reported nightmares and flashbacks about this robbery.  She felt depressed and expressed suicidal ideation.  The record indicates that she had attempted to kill herself three times in the past and reported that she had ideations three times in the last month.   At that time, she also talked about her physical problems, including foot pain.  She was assessed with PTSD and recurrent major depressive disorder without psychosis.  It is unclear what stressor the examiner used to diagnose the Veteran with PTSD at that time.  
During her June 2010 Board hearing, the Veteran testified that she started feeling depressed immediately upon service discharge.  She stated that she did not seek treatment upon discharge but became socially isolated, had reduced appetite, and was unable to sleep.  She stated that she was hospitalized at UAB in 1983 for a failed suicide attempted and diagnosed with depression at that time.  As noted above, the treatment records appear to refer to this earlier suicide attempt.  She also indicated being diagnosed with PTSD in 2007. She provided statements indicating that her stressors included the day she was unable to complete her physician examination in boot camp and subsequent discharge.  

A January 2011 VA examination report indicates the Veteran's continued assertions of depressed mood following her discharge from service.  The examiner reviewed the claims file, to include her March 1980 enlistment examination and the balance of her service treatment records which were negative for a history, treatment, or diagnosis of PTSD.  The examiner referenced the VA treatment records, to include the September 2004 and May 2007 VA treatment notes, discussed above, private treatment records, and the Veteran's own assertions.  The VA examiner noted the Veteran's foot problems during basic training and discussed the Veteran's frustration that she was unable to complete her physical training during basic training.  The examiner referenced the Veteran's PTSD stressors to include her experience in basic training.  There was no other traumatic experience during basic training (i.e. personal assault, sexual assault, witnessing death or serious injury to others).  Based upon all the evidence of record, the examiner concluded that the Veteran did not meet the DSM-IV criteria for traumatic exposure during military service.  By contrast, the examiner indicated that the available post-service medical records and her reports (i.e. the robbery at gun point, the rape, and domestic assault) indicate exposure to multiple significant traumas after her military service, which do meet the DSM IV criteria.  The Veteran was diagnosed with PTSD, major depressive disorder, and personality disorder NOS with mixed features.  The examiner then opined that it is less likely as not that the Veteran's psychiatric disorders (PTSD, major depressive disorder, and personality disorder NOS) had their onset in service or are related to her active duty.  The examiner reasoned that there was no psychiatric diagnosis or treatment that pre-dated the Veteran's numerous post-service psychosocial stressors.  The examiner also indicated that the severity of these stressors was far in excess of the severity of her in-service stressor and the content of current symptoms (i.e. nightmares of being raped, hypersensitivity to cues of threat) was directly related to her post-service stressors.  Conversely, the examiner indicated that there was no evidence during the examination or in her medical records to indicate that the psychiatric disorders had their onset during military service or were caused by active duty.  


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report her in-service and post-service symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, an acquired psychiatric disorder, to include major depressive disorder and/or PTSD, is not a condition that can be causally related to military service through lay statements alone.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.    As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as the etiology of her disability.  

The Board sympathizes with the Veteran and acknowledges that her psychiatric disability likely causes a significant impact on her daily life.  However, the weight of the evidence is against a finding that the psychiatric disability was incurred in or related to service.  

While the Veteran reports that she started to feel depressed immediately upon service discharge, she did not seek immediate treatment.  The first noted treatment was in September 1983 when the Veteran complained of problems with her family.  There was no mention of her military service in those private treatment records.  The first reference to her military discharge is in the September 2004 VA treatment note which indicated that she started to feel depressed in basic training.  It is noted that the Veteran filed her claim of service connection in October 2004.  This absence of treatment weighs against a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999) aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  The Board also finds that the Veteran's statements regarding the continuity of her symptoms as they are related to her military service are contradicted by the absence of any complaints of psychiatric treatment related to service until many years after service discharge.  In fact, the majority of treatment records from 1983 until 2004 relate psychiatric problems to other stressors, to include family problems, a rape, and a robbery.  The medical evidence outweighs the Veteran's statements regarding continuity of symptoms offered many years after service.  In sum, the Board accords the Veteran's arguments limited probative value.  Buchanan, 451 F .3d at 1337.  

The VA examination, however, will be accorded the greatest probative weight.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (the Board has a duty to determine the probative weight of the evidence).  This is so because the VA examiner had reviewed the entire claims folder, to include all available medical records (pertinent records were quoted in the examination report), and had conducted a thorough interview and examination of the Veteran.  Following this extensive review, an opinion was proffered that concluded that the Veteran's psychiatric disorders were not etiologically related to her service.  The examiner also provided a well-reasoned and cogent rationale for the opinion.  There is no competent evidence of record that contradicts this opinion (in fact, the other medical evidence of record, to include her VA and private treatment records from 1983 to 2004, relate her psychiatric issues to post-service traumas, providing further support to the examiners conclusion).  Thus, the greatest probative evidence of record is clearly against the Veteran's assertions that her psychiatric disorders are related to her brief period of service.

Further, service connection for certain disabilities, include psychosis, may be granted on a presumptive basis if manifest to a compensable degree within one year following active duty.  38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  The competent evidence does not establish that the Veteran has any acquired psychiatric disorder that would permit service connection of a presumptive basis.  Id.  

The Board, therefore, finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


